Citation Nr: 1029048	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  04-36 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is the widow of a veteran who served on active duty 
from January 1953 to December 1954 and again from August 1966 to 
August 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana. 

The case was brought before the Board in September 2007 and April 
2009, at which time the claim for service connection for the 
cause of the Veteran's death was reopened and remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist the 
appellant in the development of her claim, to include affording 
her a VA medical opinion. The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 1992; metastases to the 
liver, lung, adrenals and other multiple sights caused by 
squamous cell carcinoma, was certified as the causes of death on 
his death certificate.  

2.  At the time of death, the Veteran was not service-connected 
for any disabilities. 

3.  The Veteran did serve in the country of Vietnam and, 
therefore, was exposed to Agent Orange herbicides.

4.  There is no competent and probative medical evidence 
indicating the Veteran's squamous cell carcinoma or metastases to 
the liver, lung, adrenals and other multiple sites were 
manifested during service or within one year after the Veteran's 
discharge from service, or that these conditions were due to or 
aggravated by exposure to Agent Orange. 


CONCLUSION OF LAW

The Veteran's death was not caused or aggravated by any incident 
of service nor may his causes of death be presumed to have 
incurred therein.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 and 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the appellant in December 2003, October 2004, September 2007, and 
April 2009.  Those letters advised the appellant of the 
information necessary to substantiate her claim, and of her and 
VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The 2007 and 2009 letters also 
informed the appellant of how disability ratings and effective 
dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) held that 
in the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if any, 
for which a veteran was service connected at the time of his or 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  In this case, the 
Veteran was not service-connected for any disability at the time 
of his death, and the September 2007 letter contained all the 
other elements required in Hupp. 

The appellant has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and she was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case notice in 
conformance with Hupp as described above, was not effectuated 
until 2007, after the initial adjudication of her claim.  The 
appellant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  Any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the appellant in 2007 was not 
given prior to the first adjudication of the claim, the content 
of the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the claim was readjudicated and additional SSOCs were 
provided to the appellant in November 2008 and November 2009.  
Not only has she been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond to 
VA notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that she felt were relevant to the claim.  

The duty to assist also, with regard to DIC claims, includes 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. § 
5103(a).  In this case, a medical opinion was obtained in July 
2009 to ascertain whether the Veteran's death could be attributed 
to in-service Agent Orange exposure.  Further opinion is not 
necessary because there is no persuasive medical evidence 
indicating the Veteran's death could be associated with his 
military service or any other incident of his military service.  
This is explained more thoroughly below.

Thus, the Board finds that VA has satisfied the duty to assist 
the appellant.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim. 

Service Connection

The Veteran died on October [redacted], 1992.  His death certificate and 
relevant medical records indicate the Veteran had squamous cell 
carcinoma of the skin for ten years preceding his death.  The 
skin cancer ultimately led to metastases to the liver, lung and 
adrenals, which ultimately led to his demise.

The appellant believes the Veteran's death was caused by Agent 
Orange exposure during his service in Vietnam.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a disability on the 
basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for malignant tumors may 
be established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. §§ 
3.307, 3.309(a).  Here, no legal presumption is applicable 
because the earliest evidence of the Veteran's skin cancer is 
nearly two decades after service. 

There also exists a legal presumption under the laws and 
regulations pertaining to Agent Orange exposure. 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e).  That is, 
a disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e) will be considered to have been 
incurred in service under the circumstances outlined in that 
section, even though there is no evidence of such disease during 
the period of service.  A Veteran is presumed to have been 
exposed to herbicides if he or she served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  See 38 U.S.C.A. § 1116(f).  

In this case, the Veteran's DD-214 indicates the Veteran did 
serve in Vietnam during the Vietnam Era and, therefore, is 
entitled to the presumption of herbicide exposure.  See 38 C.F.R. 
§§ 3.307, 3.309. Squamous cell carcinoma of the skin, however, is 
not a presumptive condition associated with herbicide exposure.  
See id.  In the absence of a presumption, however, the appellant 
is not precluded from establishing service connection on a direct 
basis.  Combee v. Brown, 34 F.3d 1039 (1994).

To warrant service connection for the cause of a veteran's death, 
the evidence must show that a disability incurred in or 
aggravated by active service was the principal or contributory 
cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In 
order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death. See 38 C.F.R. § 3.312(b).  

Again, the appellant believes the Veteran's exposure to Agent 
Orange in Vietnam caused his skin cancer and ultimate death.

Lay testimony and statements are deemed competent evidence as to 
a description of symptoms observed. In the absence of evidence 
demonstrating that he or she has medical training or expertise, a 
lay person is not competent to render medical findings or 
opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In this case, however, the appellant identifies herself as a 
former nurse and believes, as a former nurse, that the Veteran's 
skin cancer is causally related to his service in Vietnam, to 
include Agent Orange exposure, because he had no other risk 
factors to develop the disease.  Again, generally speaking, an 
appellant is not competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because they typically do not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence).  In this case, however, in 
light of the appellant's testimony that she used to work as a 
nurse, her nexus opinion is entitled to some probative value.  

The Board previously remanded this claim to obtain a medical 
opinion from a medical doctor to ascertain whether the Veteran's 
skin cancer, and therefore his cause of death, can be attributed 
to in-service Agent Orange exposure.  A medical opinion was 
obtained in July 2009 where the VA physician outlined the history 
of the Veteran's disease, which started in 1985 after a biopsy of 
a mass found on the left forehead of the Veteran revealed small 
basal cell carcinoma, nearly two decades after service.  The 
Veteran was diagnosed with squamous cell carcinoma in 1986.  Upon 
review of the claims file, to include the appellant's statements, 
the VA medical doctor opined that it is "less likely than not" 
that the basal cell and squamous cell carcinoma all are related 
to Agent Orange exposure because these conditions "are not 
established to be associated with [A]gent [O]range exposure."

The Board finds the examiner's medical opinion persuasive.  It is 
based on a complete review of the claims folder, to include the 
appellant's statements.  Also compelling, the Veteran was not 
diagnosed with squamous cell carcinoma until decades after 
service.

The Board sympathizes with the appellant and has considered her 
sincere belief that the Veteran's death was related to his in-
service exposure to Agent Orange.  Again, she identifies herself 
as a nurse and opines that the Veteran's condition was related to 
Agent Orange exposure because he had no other risk factors.  In 
providing her opinion, she does not provide credentials 
indicating that she possesses the medical knowledge or training 
to render such an opinion as to the cause or etiology of the 
Veteran's cause of death.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence).

A medical professional is not competent to offer an opinion as to 
matters outside the scope of his or her experience.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  In this case, it is entirely 
unclear the scope of the appellant's experience as a "former 
nurse."  That is, there are various types of nurses with varying 
scopes of expertise.  See generally Dorland's Illustrated Medical 
Dictionary 1434 (30th ed. 2003).  In contrast, a physician is an 
authorized practitioner of medicine.  Id.  

The Board concludes the appellant's opinion is less persuasive in 
light of her partiality in the determination of this case, her 
unknown credentials to make such an opinion and the fact that she 
has not provided any medical rationale other than finding no 
other risk factors were present.  The VA medical opinion, in 
contrast, was provided by an impartial VA physician and 
specifically dismissed the appellant's belief indicating no 
medical association between the Veteran's diagnoses and Agent 
Orange exposure.  For these reasons, the Board finds the July 
2009 opinion more persuasive.

Accordingly, the most probative and competent evidence indicates 
the Veteran's cause of death is unrelated to any incident of his 
military service, to include Agent Orange exposure and, 
therefore, the claim must be denied.


ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


